Order amending summons by joining plaintiff’s husband as a party plaintiff, permitting service of an amended complaint and requiring defendant to plead thereto without prejudice to the position of the action on the calendar, reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Simon Von Der Lin, not having commenced suit on his verified claim against the estate within three months after its rejection by the defendant, executor, cannot have his time within which to sue extended by being added as a party plaintiff in a suit instituted by his wife on the same claim, though brought within three months’ time of the rejection by the executor of the decedent of his own claim covering the same subject-matter. Lazansky, P. J., Kapper, Carswell, Scudder and Tompkins, JJ., concur.